Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 1-20 are presented in the case.

Information Disclosure Statement

The information disclosure statements are submitted on 11/10/2021, 11/18/2021, 06/03/2022, 08/04/2022, 08/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Allowable Subject Matter
Claims 3-4 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 4 is objected to because of the following informalities: 
Claim 4, line 1 recites the phrase “claim 1” which should be “claim 2” since first and second set of data are not recited in claim one.
For the informalities above and wherever else they may occur appropriate correction is required.

Priority
Acknowledgment is made of applicant's claim for benefit of U.S. Provisional Application No. 62/907,697, filed Sep. 29, 2019 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over LEE; Dongju (US 20160034887 A1 Hereinafter Lee) in view of Haldenby et al. (US 11354442 B2 hereinafter Haldenby)

As to independent claim 1, Lee teaches an electronic device, comprising: [wearable device ¶10]
a display device;[touchscreen ¶10]
one or more input devices; [touchscreen ¶10]
one or more processors; and [processor ¶321]
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: [memory with instructions ¶66]
receiving a request to display a numerical selection user interface; and [set device to money transfer mode ¶298, ¶287 " if the third input is sensed, the wearable device 200 can switch from NFC payment mode to money transfer mode"]
in response to receiving the request to display the numerical selection user interface, displaying a numerical selection user interface for selecting a value for a respective parameter, wherein the numerical selection user interface includes: [Fig. 17b-c illustrates number selection interfaces where a user can drag hands of a clock to set amount parameter ¶297-¶300]
a predefined path with a respective size and shape, a value selector, and a selectable user interface object for initiating a process for performing a predefined operation using a value associated with the value selector; [Fig. 17b-c illustrates number selection where a user can drag hands of a clock (selectable object) to set amount ¶300]
wherein displaying the numerical selection user interface includes: [Fig. 17c illustrates interface ¶300]
in accordance with a determination that the request to display the numerical selection user interface meets first criteria, the first criteria including a criterion that is met when the request to display the numerical selection user interface occurs while displaying a first user interface associated with the respective parameter, displaying the predefined path with the respective size and shape, wherein a first point on the predefined path corresponds to a first numerical value and a second point on the predefined path corresponds to a second numerical value; and [Fig. 17B illustrates first money transfer mode responsive to input ¶286-287, value entry with points corresponding to clock hands ¶295  with selection of first and second numbers 1704, 1705 ¶297 "balance information 1704″ obtained by deducting the transferred amount corresponding to the shift of the image object is displayed on a region (e.g., a lower region) of the touchscreen 251. The information 1705 on the amount transferred to the electronic wallet account of the second terminal 100A is displayed on another region (e.g., an upper region) of the touchscreen 251."]
in accordance with a determination that the request to display the numerical selection user interface meets second criteria, the second criteria including a criterion that is met when the request to display the numerical selection user interface occurs while displaying a second user interface associated with the respective parameter that is different from the first user interface, displaying the predefined path with the respective size and shape, wherein the first point on the predefined path corresponds to a third numerical value that is different from the first numerical value and the second point on the predefined path corresponds to a fourth numerical value that is different from the second numerical value; [Fig. 17C illustrates second money transfer interface responsive to input ¶286-287, with value entry ¶298-299 "FIG. 17C(a), if the money transfer mode is executed, the information 1708 on the balance charged to the watch-type terminal 200 (e.g., “KRW 5,000”) may be displayed on a first region 251b of the touchscreen 251, and the information on the balance charged to the linked second terminal 100A (e.g., “KRW 15,000”) may be displayed on a second region 251a of the touchscreen 251."]
while displaying the numerical selection user interface, detecting an input corresponding to activation of the selectable user interface object; and [user can drag clock handles (selectable object) ¶300 "direction and degree of dragging a touch applied to at least one of lines 1706a and 1706b"]
in response to detecting the input corresponding to activation of the selectable user interface object: [user drags clock hands ¶296, ¶300]
in accordance with a determination that the value selector is at the first point on the predefined path and the request to display the numerical selection user interface met the first criteria, initiating a process for performing the predefined operation using the first numerical value;   [selects value for 5000, initiates transfer operation ¶295 "As shown in FIG. 17B(a), if the money transfer mode is executed, the information 1704 on the balance charged to the wearable device 200"]
in accordance with a determination that the value selector is at the second point on the predefined path and the request to display the numerical selection user interface met the first criteria, initiating a process for performing the predefined operation using the second numerical value;  [selects value for 3000, (second point) initiates transfer operation ¶297 "FIG. 17B(b), the image object 1703 is moved to a point where the touch is terminated and is displayed, and the balance information 1704″ obtained by deducting the transferred amount corresponding to the shift of the image object is displayed on a region (e.g., a lower region) of the touchscreen 251"]
in accordance with a determination that the value selector is at the first point on the predefined path and the request to display the numerical selection user interface met the second criteria, initiating a process for performing the predefined operation using the third numerical value; and [Fig. 17C(a) once set to a region (5000) initiates transfer process ¶300 "transfer at least a portion of a corresponding balance from any one of the electronic wallet account corresponding to the first region 251b"]
in accordance with a determination that the value selector is at the second point on the predefined path and the request to display the numerical selection user interface met the second criteria, initiating a process for performing the predefined operation using the fourth numerical value. [Fig. 17C(b) once set to a region (8000) initiates transfer process ¶301 "the second line 1706b is shifted and displayed to the point where the touch is terminated, and the balance information 1708″ (e.g., “KRW 8,000”) of the electronic wallet account of the wearable device 200, wherein the balance is charged as much as the shift of the second line"]
Lee does not specifically teach a predefined path with the respective size and shape
However, Haldenby teaches a predefined path with the respective size and shape [Fig. 8 illustrates a ring interface for entering values with a shape and size Col. 25 ln. 12+ "user can directly select a particular value area 815"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the wearable payment system disclosed by Lee by incorporating the predefined path with the respective size and shape disclosed by Haldenby because both techniques address the same field of machine learning and by incorporating Haldenby into Lee improves bill payments with less inputs and improved visualization of payments [Haldenby Col. 1 ln. 26-56]

As to dependent claim 6, the rejection of claim 1 is incorporated. Lee and Haldenby further teach wherein the predefined path of the numerical selection user interface corresponds to a range of numerical values associated with a payment amount for reducing a balance of a transfer account. [Lee Sharing amount with balance ¶286]

As to dependent claim 7, the rejection of claim 6 is incorporated. Lee and Haldenby further teach wherein the predefined operation is an adjustment of the balance of the transfer account. [Lee charged balance (amount balance adjustment) ¶296]

As to dependent claim 15, the rejection of claim 1 is incorporated. Lee and Haldenby further teach the one or more programs further including instructions for: while displaying the numerical selection user interface and prior to detecting the input corresponding to activation of the selectable user interface object: [Lee Fig. 17B-C illustrate numerical selection interface ¶295]
detecting a series of one or more inputs directed to the numerical selection user interface; and [Lee user can drag hand in interface ¶296, ¶300]
in response to detecting the series of one or more inputs directed to the numerical selection user interface, adjusting a position of the value selector within the predefined path of the numerical selection user interface.[Lee adjust position of value ¶296, ¶300]        

As to dependent claim 16, the rejection of claim 1 is incorporated. Lee and Haldenby further teach wherein the numerical selection user interface further includes a representation of the selected value for the respective parameter displayed at a central location with respect to the predefined path with the respective size and shape. [Lee Fig. 17B-C illustrate values within regions 1704, 1708 ¶297, ¶301]

As to dependent claim 17, the rejection of claim 1 is incorporated. Lee and Haldenby further teach wherein the predefined path with the respective size and shape is a ring shape. [Haldenby Fig. 8 illustrates a ring interface Col. 25 ln. 12+ "user can directly select a particular value area 815"]

As to dependent claim 18, the rejection of claim 1 is incorporated. Lee and Haldenby further teach wherein the predefined path is a closed path. [Haldenby Fig. 8 illustrates a closed ring interface Col. 25 ln. 12+ "user can directly select a particular value area 815"]

\As to independent claim 19, Lee teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display device and one or more input devices, the one or more programs including instructions for: [memory with instructions with processors ¶66, ¶321]
receiving a request to display a numerical selection user interface; and [set device to money transfer mode ¶298, ¶287 " if the third input is sensed, the wearable device 200 can switch from NFC payment mode to money transfer mode"]
in response to receiving the request to display the numerical selection user interface, displaying a numerical selection user interface for selecting a value for a respective parameter, wherein the numerical selection user interface includes: [Fig. 17b-c illustrates number selection interfaces where a user can drag hands of a clock to set amount parameter ¶297-¶300]
a predefined path with a respective size and shape, a value selector, and a selectable user interface object for initiating a process for performing a predefined operation using a value associated with the value selector; [Fig. 17b-c illustrates number selection where a user can drag hands of a clock (selectable object) to set amount ¶300]
wherein displaying the numerical selection user interface includes: [Fig. 17c illustrates interface ¶300]
in accordance with a determination that the request to display the numerical selection user interface meets first criteria, the first criteria including a criterion that is met when the request to display the numerical selection user interface occurs while displaying a first user interface associated with the respective parameter, displaying the predefined path with the respective size and shape, wherein a first point on the predefined path corresponds to a first numerical value and a second point on the predefined path corresponds to a second numerical value; and [Fig. 17B illustrates first money transfer mode responsive to input ¶286-287, value entry with points corresponding to clock hands ¶295  with selection of first and second numbers 1704, 1705 ¶297 "balance information 1704″ obtained by deducting the transferred amount corresponding to the shift of the image object is displayed on a region (e.g., a lower region) of the touchscreen 251. The information 1705 on the amount transferred to the electronic wallet account of the second terminal 100A is displayed on another region (e.g., an upper region) of the touchscreen 251."]
in accordance with a determination that the request to display the numerical selection user interface meets second criteria, the second criteria including a criterion that is met when the request to display the numerical selection user interface occurs while displaying a second user interface associated with the respective parameter that is different from the first user interface, displaying the predefined path with the respective size and shape, wherein the first point on the predefined path corresponds to a third numerical value that is different from the first numerical value and the second point on the predefined path corresponds to a fourth numerical value that is different from the second numerical value; [Fig. 17C illustrates second money transfer interface responsive to input ¶286-287, with value entry ¶298-299 "FIG. 17C(a), if the money transfer mode is executed, the information 1708 on the balance charged to the watch-type terminal 200 (e.g., “KRW 5,000”) may be displayed on a first region 251b of the touchscreen 251, and the information on the balance charged to the linked second terminal 100A (e.g., “KRW 15,000”) may be displayed on a second region 251a of the touchscreen 251."]
while displaying the numerical selection user interface, detecting an input corresponding to activation of the selectable user interface object; and [user can drag clock handles (selectable object) ¶300 "direction and degree of dragging a touch applied to at least one of lines 1706a and 1706b"]
in response to detecting the input corresponding to activation of the selectable user interface object: [user drags clock hands ¶296, ¶300]
in accordance with a determination that the value selector is at the first point on the predefined path and the request to display the numerical selection user interface met the first criteria, initiating a process for performing the predefined operation using the first numerical value;   [selects value for 5000, initiates transfer operation ¶295 "As shown in FIG. 17B(a), if the money transfer mode is executed, the information 1704 on the balance charged to the wearable device 200"]
in accordance with a determination that the value selector is at the second point on the predefined path and the request to display the numerical selection user interface met the first criteria, initiating a process for performing the predefined operation using the second numerical value;  [selects value for 3000, (second point) initiates transfer operation ¶297 "FIG. 17B(b), the image object 1703 is moved to a point where the touch is terminated and is displayed, and the balance information 1704″ obtained by deducting the transferred amount corresponding to the shift of the image object is displayed on a region (e.g., a lower region) of the touchscreen 251"]
in accordance with a determination that the value selector is at the first point on the predefined path and the request to display the numerical selection user interface met the second criteria, initiating a process for performing the predefined operation using the third numerical value; and [Fig. 17C(a) once set to a region (5000) initiates transfer process ¶300 "transfer at least a portion of a corresponding balance from any one of the electronic wallet account corresponding to the first region 251b"]
in accordance with a determination that the value selector is at the second point on the predefined path and the request to display the numerical selection user interface met the second criteria, initiating a process for performing the predefined operation using the fourth numerical value. [Fig. 17C(b) once set to a region (8000) initiates transfer process ¶301 "the second line 1706b is shifted and displayed to the point where the touch is terminated, and the balance information 1708″ (e.g., “KRW 8,000”) of the electronic wallet account of the wearable device 200, wherein the balance is charged as much as the shift of the second line"]
Lee does not specifically teach a predefined path with the respective size and shape
However, Haldenby teaches a predefined path with the respective size and shape [Fig. 8 illustrates a ring interface for entering values with a shape and size Col. 25 ln. 12+ "user can directly select a particular value area 815"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the wearable payment system disclosed by Lee by incorporating the predefined path with the respective size and shape disclosed by Haldenby because both techniques address the same field of machine learning and by incorporating Haldenby into Lee improves bill payments with less inputs and improved visualization of payments [Haldenby Col. 1 ln. 26-56]

As to independent claim 20, Lee teaches a method, comprising:
at an electronic device with a display device and one or more input devices:[wearable device with touchscreen ¶10]
receiving a request to display a numerical selection user interface; and [set device to money transfer mode ¶298, ¶287 " if the third input is sensed, the wearable device 200 can switch from NFC payment mode to money transfer mode"]
in response to receiving the request to display the numerical selection user interface, displaying a numerical selection user interface for selecting a value for a respective parameter, wherein the numerical selection user interface includes: [Fig. 17b-c illustrates number selection interfaces where a user can drag hands of a clock to set amount parameter ¶297-¶300]
a predefined path with a respective size and shape, a value selector, and a selectable user interface object for initiating a process for performing a predefined operation using a value associated with the value selector; [Fig. 17b-c illustrates number selection where a user can drag hands of a clock (selectable object) to set amount ¶300]
wherein displaying the numerical selection user interface includes: [Fig. 17c illustrates interface ¶300]
in accordance with a determination that the request to display the numerical selection user interface meets first criteria, the first criteria including a criterion that is met when the request to display the numerical selection user interface occurs while displaying a first user interface associated with the respective parameter, displaying the predefined path with the respective size and shape, wherein a first point on the predefined path corresponds to a first numerical value and a second point on the predefined path corresponds to a second numerical value; and [Fig. 17B illustrates first money transfer mode responsive to input ¶286-287, value entry with points corresponding to clock hands ¶295  with selection of first and second numbers 1704, 1705 ¶297 "balance information 1704″ obtained by deducting the transferred amount corresponding to the shift of the image object is displayed on a region (e.g., a lower region) of the touchscreen 251. The information 1705 on the amount transferred to the electronic wallet account of the second terminal 100A is displayed on another region (e.g., an upper region) of the touchscreen 251."]
in accordance with a determination that the request to display the numerical selection user interface meets second criteria, the second criteria including a criterion that is met when the request to display the numerical selection user interface occurs while displaying a second user interface associated with the respective parameter that is different from the first user interface, displaying the predefined path with the respective size and shape, wherein the first point on the predefined path corresponds to a third numerical value that is different from the first numerical value and the second point on the predefined path corresponds to a fourth numerical value that is different from the second numerical value; [Fig. 17C illustrates second money transfer interface responsive to input ¶286-287, with value entry ¶298-299 "FIG. 17C(a), if the money transfer mode is executed, the information 1708 on the balance charged to the watch-type terminal 200 (e.g., “KRW 5,000”) may be displayed on a first region 251b of the touchscreen 251, and the information on the balance charged to the linked second terminal 100A (e.g., “KRW 15,000”) may be displayed on a second region 251a of the touchscreen 251."]
while displaying the numerical selection user interface, detecting an input corresponding to activation of the selectable user interface object; and [user can drag clock handles (selectable object) ¶300 "direction and degree of dragging a touch applied to at least one of lines 1706a and 1706b"]
in response to detecting the input corresponding to activation of the selectable user interface object: [user drags clock hands ¶296, ¶300]
in accordance with a determination that the value selector is at the first point on the predefined path and the request to display the numerical selection user interface met the first criteria, initiating a process for performing the predefined operation using the first numerical value;   [selects value for 5000, initiates transfer operation ¶295 "As shown in FIG. 17B(a), if the money transfer mode is executed, the information 1704 on the balance charged to the wearable device 200"]
in accordance with a determination that the value selector is at the second point on the predefined path and the request to display the numerical selection user interface met the first criteria, initiating a process for performing the predefined operation using the second numerical value;  [selects value for 3000, (second point) initiates transfer operation ¶297 "FIG. 17B(b), the image object 1703 is moved to a point where the touch is terminated and is displayed, and the balance information 1704″ obtained by deducting the transferred amount corresponding to the shift of the image object is displayed on a region (e.g., a lower region) of the touchscreen 251"]
in accordance with a determination that the value selector is at the first point on the predefined path and the request to display the numerical selection user interface met the second criteria, initiating a process for performing the predefined operation using the third numerical value; and [Fig. 17C(a) once set to a region (5000) initiates transfer process ¶300 "transfer at least a portion of a corresponding balance from any one of the electronic wallet account corresponding to the first region 251b"]
in accordance with a determination that the value selector is at the second point on the predefined path and the request to display the numerical selection user interface met the second criteria, initiating a process for performing the predefined operation using the fourth numerical value. [Fig. 17C(b) once set to a region (8000) initiates transfer process ¶301 "the second line 1706b is shifted and displayed to the point where the touch is terminated, and the balance information 1708″ (e.g., “KRW 8,000”) of the electronic wallet account of the wearable device 200, wherein the balance is charged as much as the shift of the second line"]
Lee does not specifically teach a predefined path with the respective size and shape
However, Haldenby teaches a predefined path with the respective size and shape [Fig. 8 illustrates a ring interface for entering values with a shape and size Col. 25 ln. 12+ "user can directly select a particular value area 815"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the wearable payment system disclosed by Lee by incorporating the predefined path with the respective size and shape disclosed by Haldenby because both techniques address the same field of machine learning and by incorporating Haldenby into Lee improves bill payments with less inputs and improved visualization of payments [Haldenby Col. 1 ln. 26-56]
                                                                    
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Haldenby, as applied in the rejection of claim 1 above, and further in view of Yook et al (US 20180032259 A1 Hereinafter Yook)

As to dependent claim 2, Lee and Haldenby teach the rejection of claim 1 that is incorporated. 
Lee and Haldenby do not specifically teach the first user interface associated with the respective parameter is a user interface for managing remote data storage for a first set of data that includes data of a first type and data of a second type; and the second user interface associated with the respective parameter is a user interface for managing remote data storage for a second set of data that includes data of the first type and excludes data of the second type.
However, Yook teaches the first user interface associated with the respective parameter is a user interface for managing remote data storage for a first set of data that includes data of a first type and data of a second type; and [Fig. 10B illustrates managing interface with all files on remote storage services ¶105, ¶125 " item 1020, and individually displaying all files, images, videos, documents, music, etc."]
the second user interface associated with the respective parameter is a user interface for managing remote data storage for a second set of data that includes data of the first type and excludes data of the second type. [Fig. 10A illustrates interface to manage images only ¶125, available with options to delete etc. ¶163 "electronic device 101 is capable of displaying types of functions (e.g., move/copy/delete, encode/decode, share/non-share, etc.) that the user can select, which vary according to the characteristics of a column, thereby improving the usability"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the quantum problem solving disclosed by Lee and Haldenby by incorporating the first user interface associated with the respective parameter is a user interface for managing remote data storage for a first set of data that includes data of a first type and data of a second type; and the second user interface associated with the respective parameter is a user interface for managing remote data storage for a second set of data that includes data of the first type and excludes data of the second type disclosed by Yook because all techniques address the same field of touch interfaces for operations and by incorporating Yook into Lee and Haldenby simplify data management for users with less applications and support for a variety of information [Yook ¶3-4]

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Haldenby, as applied in the rejection of claim 1 above, and further in view of CHI et al (US 20150061997 A1 Hereinafter Chi)

As to dependent claim 5, Lee and Haldenby teach the rejection of claim 1 that is incorporated. 
Lee and Haldenby do not specifically teach the wherein the predefined path of the numerical selection user interface corresponds to a range of numerical values associated with an amount of data to be requested to be deleted from available computer storage resources associated with a computer storage account.
However, Chi teaches wherein the predefined path of the numerical selection user interface corresponds to a range of numerical values associated with an amount of data to be requested to be deleted from available computer storage resources associated with a computer storage account. [Different touch input chooses amount of data to be deleted Fig. 8C ¶172 "If the multiple items of operation data 701 are output, when the touch input is applied to the third user input unit 430, the watch-type terminal 400 deletes one item of operation data. The touch input applied to the third user input unit 430 corresponds to the continuous touch input that is moved toward the display unit 410. For example, the items of operation data are deleted in the order in which they are stored, but the deletion order is not limited to this."
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the quantum problem solving disclosed by Lee and Haldenby by incorporating the wherein the predefined path of the numerical selection user interface corresponds to a range of numerical values associated with an amount of data to be requested to be deleted from available computer storage resources associated with a computer storage account disclosed by Yook because all techniques address the same field of touch interfaces for operations and by incorporating Chi into Lee and Haldenby enhances data sharing for easier operation of cross device functions [Chi ¶6-7]

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Haldenby, as applied in the rejection of claim 6 above, and further in view of PARK et al (US 20170039544 A1 hereinafter Park)

As to dependent claim 8, Lee and Haldenby teach the rejection of claim 1 that is incorporated. 
Lee and Haldenby do not specifically teach the first user interface associated with the respective parameter is a user interface for managing one or more aspects of an installment plan associated with the transfer account; and the second user interface associated with the respective parameter is a user interface that is not associated with an installment plan for the transfer account.  
However, Park teaches the first user interface associated with the respective parameter is a user interface for managing one or more aspects of an installment plan associated with the transfer account; and [user can select to pay a bill in installments Fig. 12A-C 1201 illustrates some bill with vertical lines to denote installments ¶222-224]
the second user interface associated with the respective parameter is a user interface that is not associated with an installment plan for the transfer account.  [some interfaces and bill may have non-installment plan items for payment Fig. 12A 301 ¶222]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the quantum problem solving disclosed by Lee and Haldenby by incorporating the first user interface associated with the respective parameter is a user interface for managing one or more aspects of an installment plan associated with the transfer account; and the second user interface associated with the respective parameter is a user interface that is not associated with an installment plan for the transfer account disclosed by Park because all techniques address the same field of touch interfaces for operations and by incorporating Park into Lee and Haldenby provides a more convenient and simple to read list for managing payments [Park ¶7-9]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Serrano (US 20160155102 A1) teaches gesture input, in one embodiment, can be used to specify payment amounts (¶15, ¶50, ¶55, Fig. 4A-B)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beau Spratt whose telephone number is 571 272 9919.  The examiner can normally be reached 8:30am to 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143